Title: From Thomas Jefferson to John Barnes, 11 December 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Dec. 11. 96.
                    
                    I inclose you a power of Attorney to recieve a quarter’s interest due on Mr. Short’s stock. Be pleased to place one hundred dollars of this to the credit of Mr. Peter Lott with you, and to hold the residue subject to my draughts which will be made shortly. I am Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                